
	
		I
		112th CONGRESS
		2d Session
		H. R. 5109
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Himes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on 4-oxo-4-p-tolylbutyric
		  acid adduct with 4-ethylmorpholine (NEM Salt).
	
	
		1.4-oxo-4-p-tolylbutyric acid
			 adduct with 4-ethylmorpholine (NEM Salt)
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.004-oxo-4-p-tolylbutyric acid adduct with 4-ethylmorpholine (NEM
						Salt) (CAS No. 171054–89–0) (provided for in subheading
						2934.99.39)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
